NE      GENERAL
                            OFTEXAS



                               August 13, 1953

Hon. John H. Winters, Executive Secretary
State Youth Development Council
Austin, Texas
                  Opinion NO. s-85
                      Re:    Necessity  of separate salary checks
                             when salaries  appropriated   in the
                             biennial  appropriation   act have been
                             supplemented by appropriation    for
                             this purpose in separate legislation;
                             legality  of proposed salary adjnst-
                             ments under Section 2&a, Article     II,
                             Ch. 81, Acts 53rd Leg., 1953.
Dear Mr. Winters:
          Your letter requests our opinion on two distinct
questions concerning salary appropriations for the Central
Office of the Youth Development Council for the biennium
beginning September 1, 1953.
            You state that the Council proposes to supplement
each full time Ceniral Office salary itemized in the general
appropriations   act  in the amount of $180, You plan to pay
this supplement out of the Youth Development Council Fund,
as authorized by one of the appropr&ting      items contained in
the act creating that special fund.        Your first   question
      “In setting up the payroll for these positions,      will the
%O.OO be added to each line item appropriation         thus permft-
ting one check to be written for each employee, or will it
be necessary for the funds to be set up so as to require the
issuance of the regular salary prGvided for-in       the line item
appropriation   of House Bill 111 fchapter   8g and a separate
check In the amount of $15.00 a month to be drawn on the
“Youth Development Council Fund”?
          We have carefully    examined the provisions  of Chap-
ters 81 and 387 and are convinced that no legal problem is
presented by your first   question.   The Legislature  in this
instance has not decided whether such supplements, If paid,

  *   Art.   II,    Ch. 81,, Acts 53rd Leg.,   1953, p. 127, at p. 149.
 **   Sec.   4,    Ch. 387, Acts 53rd Leg.,    1953, p. 927, at p. 928.
Hon. John H. Nlnters,     page 2   (s-85)


should be included in the regular salary warrants or should
be by separate warrant.  Consequently,  it would be legal to
use either method.
           Your    second question asks whether the Council, by
authority   of a   rider contained In the new general appropria-
tions act may      make adjustments in certain line item salary
appropria c ions   contained therein.  The rider in question
provides :
            “The governing board of any hospital,
     school,   or institution    for which an appro-
     priation   5s made in this Article     may use
     any savings in the respective       approprla-
     tions specified     for salaries   and wages which
     may be obtained through simplifying        methods
     of work, through consolidating       or ellminat-
     lng positions,     and through other economies
     in salary and wage costs,       for increasing   the
     salaries   and wages of the remaining positions
     and personnel;     provided, however, the amount
     of any such Increases shall not exceed by
     $50 per month the salary rates specified         in
     this Article;    and provided further that such
     increases may not be applied to any position
     for which a salary rate of $10,000 or more
     is specified    in this Article.”     Art. II    Sec.
     24a, Ch. 81, acts 53rd Leg., 1953, P* 137,
     at p. 166.
           As explained in your letter     and accompanying data
you plan to eliminate one position    and reduce the authorizeA
salary in another position now specified      in Chapter 81.
With money so saved you plan to increase the maximumsala-
ries now specified    for two other positions   and to increase
the sum now appropriated    for your two secretaries    so as to
enable you to pay each of them a salary approximating the
speciffed  ‘lMTE1llimit of $2,940 per year.     You state that the
combined increases due to Section 24a and to the supplement
provided in Chapter 387 will in no individual       case exceed $50
per month.
          It is the opinion of this office  that under Section
2&a the Council may make the proposed adjustments in its line
item appropriations.
                             SUMMARY
           The Youth Development Council may ar-
      range to pay the salary supplements authorized
Hon. John H, Winters,     page 3   (S-85)


     by Section     3 of Chapter 387, Acts 53rd Leg.,
     1953, either   by separates check or by in-
     cluding same in the regular sa i ary warrant.
     On the facts submitted the Council is au-
     thorized under Section 24a of Article    II,
     Chapter 81 pacts 53rd Leg., 1953, to make
     certain sa i ary adjustments in salaries   spe-
     cified  in Chapter 81.

APPROVED:                          Yours very truly,

C. K. Richards                     JOHNBEN SEB'PERD
Appellate Division                 Attorney General

W. V. Geppert
Reviewer
                                   BY
Willis E. Gresham
Reviewer                                     Assistant

Robert S. Trotti
First Assistant
PR:wb